UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


SHAWNN CUNNINGHAM,                        
               Plaintiff-Appellant,
                   v.
LAURA HAMILTON, individually and
in her capacity as a Police Officer
for the County of Henrico; R. J.
CLARK, Individually and in his
capacity as a Police Officer for the
County of Henrico,                                  No. 03-1639
               Defendants-Appellees,
                  and
COUNTY   OF   HENRICO, VIRGINIA,
                           Defendant,


MEDICAL COLLEGE     OF   VIRGINIA,
                                Movant.
                                          
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                          (CA-02-900-3)
                    Submitted: December 19, 2003
                         Decided: January 12, 2004
 Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2                      CUNNINGHAM v. HAMILTON
                             COUNSEL

Gary R. Hershner, Richmond, Virginia, for Appellant. Joseph Paul
Rapisarda, Jr., County Attorney, James T. Moore, III, Annie Kim,
Assistant County Attorneys, Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shawnn Cunningham appeals the district court’s order awarding
summary judgment in favor of Officers Laura Hamilton and Richard
J. Clark on Cunningham’s excessive force claim pursuant to 42
U.S.C. § 1983 (2000), following the injuries he sustained from being
shot several times by the defendants. The district court granted sum-
mary judgment to the officers based on its finding that the officers
were entitled to qualified immunity.* On appeal, Cunningham claims
that the award of summary judgment was premature because alleged
discrepancies in the affidavits of the officers and forensic and medical
experts created issues of material fact that should have precluded
summary judgment.

  We review de novo a district court’s grant of summary judgment.
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988).

   In the context of an excessive force claim, not every discrepancy
creates a triable issue of fact. Sigman v. Town of Chapel Hill, 161
F.3d 782, 787 (4th Cir. 1998) (noting that it will nearly always be the
case that witnesses will differ over what occurred). In this matter,

 *Cunningham does not challenge the court’s grant of summary judg-
ment to the officers on his state law claims.
                      CUNNINGHAM v. HAMILTON                         3
Officer Hamilton testified that Cunningham crouched behind a Christ-
mas tree with his gun pointed at her. However, Cunningham testified
that he only turned and faced Hamilton with his gun down by his side
and was shot within seconds. Cunningham contends that this factual
dispute should be evaluated by the trier of fact. However, as the dis-
trict court noted, whether Cunningham pointed the gun at Hamilton
was not dispositive. Rather, the proper inquiry is whether the officers
reasonably and objectively believed that their safety was in danger.
See Sigman, 161 F.3d at 786-87. On the facts of this case, we agree
with the district court’s conclusion that, even accepting Cunning-
ham’s version of events, the officers’ belief they were in danger was
objectively reasonable.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and oral argu-
ment would not aid the decisional process.

                                                          AFFIRMED